UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

KEVIN D. MARSHALL,
Plaintiff-Appellant,

v.                                                                       No. 97-1516

HOME DEPOT U.S.A., INCORPORATED,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
W. Earl Britt, Senior District Judge.
(CA-96-194-5-BR, CA-96-608-5-BR)

Submitted: September 30, 1998

Decided: October 20, 1998

Before MURNAGHAN, ERVIN, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Mitchell Gittin, Port Jefferson Station, New York; Gregory P. Chock-
lett, Raleigh, North Carolina, for Appellant. John F. Wymer, III, Sam-
uel M. Matchett, POWELL, GOLDSTEIN, FRAZER & MURPHY,
L.L.P., Atlanta, Georgia, for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
OPINION

PER CURIAM:

Kevin D. Marshall appeals the district court's judgment granting
summary judgment to Home Depot U.S.A., Inc. ("Home Depot") and
dismissing his employment discrimination complaint. Marshall con-
tends the court erred by not specifying the basis for dismissing his
complaint. He also contends there were genuine issues of material
fact regarding his failure to promote claim and hostile work environ-
ment claim. Finding no reversible error, we affirm.

Marshall, a black male, began working for Home Depot in 1985 in
one of its Florida retail locations. In 1989, he was transferred to a
store in Patchogue, New York, where he was a supervisor. In 1990,
he was transferred to the East Meadow, New York store and became
a department supervisor. He was soon promoted to Assistant Manager
Trainee and then Assistant Store Manager at which time he was trans-
ferred to a store in Commack, New York.

While an Assistant Manager Trainee, a female employee lodged an
internal complaint against him alleging sexual harassment. After an
investigation by Home Depot, Marshall was warned that any other
similar complaint would result in his termination.

In 1992, Marshall transferred to the Farmingdale, New York store.
It was at this store that Marshall alleged he was subjected to a hostile
work environment. Marshall worked at this store for thirteen months
before being transferred to another New York location. In 1994, Mar-
shall transferred to a Home Depot in Cary, North Carolina.

Meanwhile, in April 1994, Marshall filed a complaint with the
Equal Employment Opportunity Commission ("EEOC") and New
York State in which he alleged that he was not promoted to Store
Manager because of his race.

While Marshall was employed at the Cary, North Carolina Home
Depot, a female store employee complained that he had engaged in
sexual harassment. In October 1994, after an investigation corrobo-
rated much of the details in the complaint, Marshall was terminated.

                    2
Shortly after his termination, Marshall filed another EEOC com-
plaint. In this complaint, Marshall alleged he was terminated due to
his race and in retaliation for having filed the prior EEOC complaint.

In March 1995, Marshall filed a complaint in the Eastern District
of New York under Title VII, 42 U.S.C.A. §§ 2000e-2000e-17 (West
1994 & Supp. 1998) ("Title VII") and New York State Human Rights
Law, N.Y. Exec. Law § 296 (McKinney 1997), alleging that he was
subjected to a hostile work environment and denied promotional
opportunities at the New York stores because of his race.

In March 1996, Marshall filed a complaint in the Eastern District
of North Carolina under Title VII and the North Carolina Equal
Employment Practices Act, N.C. Gen. Stat. § 143-422.1 (1996), in
which he alleged that he was terminated due to his race and in retalia-
tion for having filed the EEOC complaint in New York. The com-
plaint filed in the Eastern District of New York was consolidated with
the complaint filed in the Eastern District of North Carolina.

After discovery, Home Depot moved for summary judgment. Mar-
shall did not file an opposition to the motion. The district court found
that "[u]nder full review of the pleadings, affidavits, discovery materi-
als and other matters of record the Court concludes that there are no
genuine issues of material fact with regard to any of the claims in
either of the consolidated cases and that defendant is entitled to sum-
mary judgment." (J.A. at 141).

On appeal, Marshall contends that remand is warranted for the pur-
pose of ordering the district court to set forth the reasons for its find-
ing that there was an absence of material issue of fact. This Court
reviews de novo a district court's grant of summary judgment. See
Henson v. Liggett Group, Inc., 61 F.3d 270, 274 (4th Cir. 1995).
Because we undertake the same review of the facts and apply the
same legal standards used by the district court, see Gillins v. Berkeley
Elec. Co-op., Inc., 148 F.3d 413, 415 (4th Cir. 1998), it is not neces-
sary to have before us the district court's specific findings of fact or
conclusions of law. See Summers v. Department of Justice, 140 F.3d
1077, 1079 (D.C. Cir. 1998). Under Fed. R. Civ. P. 52(a), "[f]indings
of fact and conclusions of law are unnecessary on decisions of
motions under Rule 12 or 56 . . . ." Such information may indeed be

                     3
helpful to a reviewing court, but in this instance, not essential. See
Domegan v. Fair, 859 F.2d 1059, 1066 (1st Cir. 1988).

Even though Marshall did not respond to the summary judgment
motion, the motion may only be granted if Home Depot shows the
absence of a dispute over a material fact and that it is entitled to judg-
ment as a matter of law. See Custer v. Pan Am. Life Ins. Co., 12 F.3d
410, 416 (4th Cir. 1993). Marshall contends that summary judgment
was inappropriate on his failure to promote claim and hostile work
environment claim.* We will take each in turn.

Marshall's failure to promote claim is time-barred. Marshall must
have filed a complaint with the EEOC within 180 days of the inci-
dent, or within 300 days of the incident if state or local proceedings
are initiated. See 42 U.S.C. § 2000e-5(e)(1) (1994); Beall v. Abbott
Lab., 130 F.3d 614, 620 (4th Cir. 1997). The failure to file a timely
complaint with the EEOC bars the claim in federal court. See
McCullough v. Branch Banking & Trust Co., 35 F.3d 127, 131 (4th
Cir. 1994).

The statute of limitations period commenced to run when the Home
Depot made the challenged promotions. See Price v. Litton Bus. Sys.,
Inc., 694 F.2d 963, 965 (4th Cir. 1982) (the filing period runs from
the time at which the employee is informed of the allegedly discrimi-
natory employment decision). By Marshall's own admissions, the
alleged wrongful promotions occurred in 1992, more than 300 days
before he filed his April 1994 EEOC complaint. See Butts v. City of
New York Dep't of Hous. Preservation & Dev., 990 F.2d 1397, 1401
(2d Cir. 1993) (failure to promote claims time-barred because EEOC
complaint not filed within 300 days of the promotion). Marshall can-
not point to any promotion that occurred within 300 days of filing the
EEOC complaint. Nor does he offer any reason to toll the limitations
period. Thus, we find the summary judgment was appropriately
granted on this claim.
_________________________________________________________________
*Marshall does not challenge the court's decision dismissing his
wrongful termination claim. Accordingly, we deem the claim abandoned.
See 11126 Baltimore Blvd., Inc. v. Prince George's County, 58 F.3d 988,
993 n.7 (4th Cir. 1995) (issues not briefed or argued are deemed aban-
doned).

                     4
Likewise, Marshall's hostile work environment claim is foreclosed.
Marshall never raised this claim in either of his two EEOC com-
plaints. When claims "raised under Title VII exceed the scope of the
EEOC charge and any charges that would naturally have arisen from
an investigation thereof, they are procedurally barred." See Dennis v.
County of Fairfax, 55 F.3d 151, 156-57 (4th Cir. 1995); see also
Davis v. North Carolina Dep't of Correction, 48 F.3d 134, 137 (4th
Cir. 1995) ("Before a federal court may assume jurisdiction over a
claim under Title VII, however, a claimant must exhaust the adminis-
trative procedures.").

Thus, we affirm the judgment of the district court. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED

                    5